Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          17-MAY-2021
                                                          02:36 PM
                                                          Dkt. 5 OGAC
                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                             JOE CROFFORD,
                    Petitioner/Plaintiff-Appellee,

                                   vs.

                             KRISTI ADACHI,
                    Respondent/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; FC-D NO. 13-1-7625)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Plaintiff-Appellee’s Application for Writ
 of Certiorari filed on April 3, 2021, is hereby accepted.
           IT IS FURTHER ORDERED that no oral argument will be
 held in this case.   Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED:   Honolulu, Hawaiʻi, May 17, 2021.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Michael D. Wilson

                                 /s/ Todd W. Eddins